MDS Commences Arbitration against AECL over Cancelled MAPLE Project and Files $1.6 Billion Court Claim against AECL and the Government of Canada TORONTO, July 9, 2008 – MDS Inc. (TSX: MDS; NYSE: MDZ), a leading provider of products and services to the global life sciences markets, today announced that it has served Atomic Energy of Canada Limited (AECL) with notice of arbitration proceedings.MDS will be seeking an order to compel AECL to fulfill its contractual obligations under its 2006 interim and long-term supply agreement (ILTSA) and if not granted, seeking significant monetary damages.MDS has concurrently filed a court claim for $1.6 billion in damages against AECL, for negligence and breach of contract, and against the Government of Canada, for inducing breach of contract and for interference with economic relations. “We have had to resort to taking these steps to protect the interests of patients, the nuclear medicine community, our shareholders and our customers,” said Stephen P.
